Citation Nr: 1045506	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-18 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to a higher (compensable) rating for atrial 
fibrillation.


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1983 to 
March 1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which granted a separate noncompensable (0 percent) rating 
for atrial fibrillation.  The Veteran filed a Notice of 
Disagreement (NOD) in February 2009.  A Statement of the Case 
(SOC) was issued in May 2009.  The Veteran filed a timely 
Substantive Appeal in June 2009.  Subsequently, in August 2009, 
the RO issued a Rating Decision (RD) and Supplemental Statement 
of the Case (SSOC), which continued the noncompensable rating for 
atrial fibrillation.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The record reasonably reflects that, for the rating period 
from September 5, 2008, the Veteran's atrial fibrillation has 
manifested by one to four (but not more) episodes per year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by ECG or Holter monitor.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
for the assignment of a disability rating of 10 percent for the 
service-connected atrial fibrillation are met for the rating 
period from September 5, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A 
, 5107 (West 2002 & Supp. 2010);  38 C.F.R. §§ 4.3, 4.7, 4.104, 
Diagnostic Code 7010 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The Veteran should be informed as to what 
portion of the information and evidence VA will seek to provide, 
and what portion of such the claimant is expected to provide.  

Here, legally adequate notice was provided to the Veteran in 
September 2008 and February 2009 correspondence.  These letters 
detailed the elements of a claim for an increased (compensable) 
rating, described the evidence and information necessary to 
substantiate a higher rating claim, and set forth the respective 
responsibilities of VA and the Veteran in obtaining such 
evidence.  The Board notes that the VCAA letter in September 2008 
addressed the claim for hypertension; however, the claim for an 
increased rating is a derivative of the claim for increased 
rating for hypertension and the September 2008 VCAA letter also 
applies to the increased rating claim for atrial fibrillation.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all 
necessary development has been accomplished with respect to the 
issue decided here.  VA has obtained service treatment records 
and VA and private treatment records.  

VA also afforded the Veteran a VA compensation examination in 
August 2009 that was adequate for rating purposes as the 
examination reviewed the evidence, noted the Veteran's history 
and complaints that included relevant diagnosis of atrial 
fibrillation, noted the history of treatment and continued 
episodes, made clinical findings, and addressed the question of 
diagnosis.  In addition, the medical evidence is otherwise 
adequate to rate the atrial fibrillation.  The other medical 
evidence of record includes ECG test results and diagnosis, shows 
hospitalization due to palpitations, and relevant opinion 
regarding the trigger for atrial fibrillation in the past.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional outstanding evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  

Rating for Atrial Fibrillation

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the Veteran.  See 38 C.F.R. §§ 3.102, 
4.3.  When the requirements for a compensable rating of a 
Diagnostic Code are not shown, a 0 percent rating is assigned.  
38 C.F.R. § 4.31 (2010).

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  A claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 
119 (1999) (finding that "staged" ratings are applicable in 
initial ratings following the grant of service connection).   

By way of history, the Veteran was granted a separate 
noncompensable (0 percent) rating for atrial fibrillation by a 
November 2008 rating decision under 38 C.F.R. 
§ 4.104, Diagnostic Code 7010.  This appeal ensues from the 
Veteran's Notice of Disagreement (NOD) with the rating assigned. 

Diagnostic Code 7010 provides a 10 percent rating for 
supraventricular arrhythmia which results in permanent atrial 
fibrillation or one to four episodes per year of paroxysmal 
atrial fibrillation or other supraventricular tachycardia 
documented by ECG or Holter Monitor.  Diagnostic Code 7010 
provides 30 percent rating for paroxysmal atrial fibrillation or 
other supraventricular tachycardia with more than four episodes 
per year documented by ECG or Holter Monitor.  38 C.F.R. § 4.104.

After a careful review of all the evidence of record, the Board 
finds that, for the entire period of rating claim from September 
5, 2008, the Veteran's atrial fibrillation is shown to more 
closely approximate that of supraventricular arrhythmia which 
results in permanent atrial fibrillation or one to four episodes 
per year of paroxysmal atrial fibrillation or other 
supraventricular tachycardia documented by ECG or Holter Monitor, 
as required for a 10 percent disability rating under Diagnostic 
Code 7010.  The evidence in this case shows that the Veteran has 
been treated with medication for atrial fibrillation even prior 
to the rating period on appeal.  

In October 2008, ECGs show a diagnosis of supraventricular 
tachycardia (SVT).  In November 2008, the Veteran was 
hospitalized due to palpitations.  See November 2008 VA Discharge 
Summary.  The Discharge Summary noted that the Veteran had no 
evidence of atrial fibrillation recently, but was diagnosed with 
SVT based on ECG readings.  The examiner opined that the 
Veteran's SVT was likely the responsible trigger for atrial 
fibrillation in the past.  

In August 2009, on VA examination, the examiner diagnosed the 
Veteran with paroxysmal SVT.  The examiner noted that he could 
not confirm a diagnosis of atrial fibrillation and noted that the 
Veteran had partially treated paroxysmal SVT through ablation, 
but continued to have episodes.  

Accordingly, the medical evidence of record reflects that two 
episodes of the Veteran's SVT were documented by ECG within a 
one-year period, as reflected in the October 2008 ECG results and 
the August 2009 VA examination, and has therefore met the 
criteria for a 10 percent rating pursuant to DC 7010.

The Board also finds that, at no time during the pendency of the 
rating appeal has the Veteran's atrial fibrillation been 
manifested by paroxysmal atrial fibrillation or other 
supraventricular tachycardia with more than four episodes per 
year documented by ECG or Holter Monitor, as required for a 30 
percent rating under Diagnostic Code 7010.  In the June 2009 VA 
Form 9, the Veteran stated he had five episodes of SVT while 
hospitalized; however, the only episodes documented by ECG or 
Holter Monitor were reflected in the October 2008 ECG results and 
the August 2009 VA examination.  For these reasons, the Board 
also finds that a rating in excess of 10 percent for atrial 
fibrillation is not warranted for any period of rating claim.  
38 C.F.R. § 4.104.

There is no competent evidence that would warrant a higher rating 
under any other pertinent diagnostic criteria.  Specifically, the 
competent evidence does not show any sustained ventricular 
arrhythmias so as to warrant a compensable rating under 38 C.F.R. 
§ 4.104, DC 7011 (2010).

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation 
would have been warranted for the atrial fibrillation.  In 
exceptional cases an extraschedular rating may be provided.  38 
C.F.R. § 3.321 (2010).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
related factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for completion of the third 
step-a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating. Id.

Turning to the first step of the extraschedular analysis, the 
Board finds that the symptomatology and impairment caused by the 
Veteran's atrial fibrillation is specifically contemplated by the 
schedular rating criteria, and no referral for extraschedular 
consideration is required.  The schedular rating criteria, 
Diagnostic Code 7010, specifically provides for disability 
ratings based on a combination of history and clinical findings.  
In this case, considering the lay and medical evidence, the 
Veteran's atrial fibrillation has manifested one to four episodes 
per year of paroxysmal atrial fibrillation or other 
supraventricular tachycardia documented by ECG or Holter monitor.  
The number of episodes and documentation of such episodes are 
part of the schedular rating criteria.  

The Veteran contends generally that his atrial fibrillation has 
had an adverse effect on employability; however, the schedular 
rating criteria are designed to take such factors into account.  
The schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1.  In this case, 
the problems reported by the Veteran are specifically 
contemplated by the criteria 


discussed above, including the effect on his daily life.  In the 
absence of exceptional factors associated with atrial 
fibrillation, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A disability rating of 10 percent for atrial fibrillation is 
granted.


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


